Title: From Thomas Boylston Adams to Joseph Pitcairn, 11 July 1801
From: Adams, Thomas Boylston
To: Pitcairn, Joseph



Dear Sir
Philadelphia 11th: July 1801

Your kind favor of May 11th: is this day two months old. I received it with great pleasure about an hour ago, and as I expect to be off, on Tuesday next, the 14th: currt for New York and Boston, I shall have no time, but the present, to thank you for it, and also for the letters from my Brother, which accompanied it. I must do justice to your fidelity & attention in forwarding, with punctuality, so many letters & packages as you have had in charge from my brother. Within the space of twelve months, I have received upwards of fifty letters & I know not that more than one of the series, is yet wanting. I have endeavored to acknowledge the receipt of all, but I fear that my letter of the beginning of June, will arrive too late to meet my brother, and acquaint him in detail of all he could wish to know on this subject.
I am pleased to hear that you are gratified by the Portfolio; I doubt not you will continue to be so, for it improves, as it advances, and I have already sent you a complete sett, to No 23 inclusive; by the present conveyance you shall receive the rest, as far as they go. The encouragement for this Gazette has been liberal, and as the subscription was required, in advance, the Editor makes no bad debts by his customers; of course he has the advantage over all other newspaper Editors in the place. Some of his readers have been disgusted with the freedom taken in  merits of our famous state-paper called the Declaration of Independence. It had become very fashionable, with the Jacobins, to puff this paper, as a wonderful production of genius; as a model of elegant & correct style; as the political creed of all true Republicans; and it delighted them the more, for containing a string of Anathemas & denunciations against George. This conduct provoked some among us to scrutinize, pretty closely, the merits of this performance, and if you should think, that the truth lies exactly in the middle, between these two critiques, perhaps you would not err much in the estimate. The Ladies contribute towards the success of this Gazette also; but at times the Editor is so saucy, that they threaten to box his ears. Hitherto it has been conducted with taste & ability and I hope, will continue to be so.
It gives me pleasure that my brother is so shortly to return home, though I believe with you, that his talents might have been usefully employed in Europe. Our domestic politics are so crooked, that no man of his trempe can look for employment; nor, considering the company he must serve with, can any man of honest views & proper feelings, agree to officiate under this novus ordo; I mean with a new Commission.
I must ask your excuse for so short a letter, but my time is not abundant. On my return you may hear again from / your friend & hble Servt

Thos B AdamsPS. I hear that our friend W. Rogers is on the brink of the grave of batchelors. He is expected shortly to bury himself by the side of a rich widow, by the name of Cruger.